Citation Nr: 0731696	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  98-05 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1963 to 
April 1964.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in January 2005 and July 2006.  This 
matter was originally on appeal from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran did not engage in combat during his time in 
active service.

2.  There is no credible supporting evidence to establish 
that the claimed stressors actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's January 2005 Remand, the Appeals 
Management Center (AMC) advised the veteran of his rights and 
responsibilities under the Veterans Claims Assistance Act of 
2000 (VCAA), obtained the veteran's service personnel 
records, obtained medical records from the VAMC in Austin, 
provided the veteran with a psychiatric evaluation, and 
readjudicated the claim.  The Board notes that the January 
2005 Remand also advised AMC to request from the Vet Center 
in Austin all copies of records relating to treatment for a 
psychiatric disability dating from July 2004.  This was not 
done.  Thus, in July 2005, the Board remanded the case a 
second time for the Vet Center records to be obtained.  These 
records were obtained and associated with the claims file in 
September 2006.  Based on the foregoing actions, the Board 
finds that there has been substantial compliance with the 
Board's January 2005 and July 2006 Remands.  Stegall v. West, 
11 Vet. App. 268 (1998).  

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in January 2005 and July 2006 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  Both letters told him to provide any relevant 
evidence in his possession. See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  The July 2006 
letter advised him of how VA determines disability ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Although the letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided to the veteran 
in February 2006 and May 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in October 1998 and 
June 2005.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

The veteran seeks service connection for PTSD.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

Initially, the Board acknowledges that the veteran has 
received a medical diagnosis of PTSD, attributed to his 
account of claimed stressors during his military service.  
Nevertheless, the Board is unable to accept the diagnosis as 
based upon a confirmed stressor because the preponderance of 
the evidence is against a finding that the veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain independent evidence which 
confirms his account of in-service stressors.

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
However, in this case, the service personnel records contain 
no evidence of combat service, and, in fact, the veteran does 
not assert that he was engaged in combat.

For a non-combat stressor, a veteran's assertions of a 
stressor are not sufficient to establish the occurrence, but 
must be established by official service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f).

In the case of a personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, mental health counseling centers, hospitals, or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

In May 1997, the RO received a statement from the veteran 
regarding alleged stressors he experienced while in service.  
The veteran reported that he was assaulted in 1963 while he 
was home on leave after basic training.  The veteran stated 
that he was punched in the face by an unknown person 
resulting in ruptured sinuses and a compound fracture of his 
lower left orbital.  In post-service medical records, the 
veteran also added that the person who assaulted him in 1963 
wore brass knuckles.  

The veteran's service medical records confirm that the 
veteran presented in August 1963 with one week history of 
facial injury due to altercation and that the diagnosis was 
fractured zygoma.  In addition, an August 1963 Oral Surgery 
clinical record noted that the veteran appeared very 
depressed, and a psychiatric consultation was planned.  
However, while there is a diagnosis of PTSD attributed to 
assaults in the military, the veteran has not been reported 
to persistently re-experience this particular event.  In 
fact, the PTSD symptoms reported throughout the record 
include nightmares, flashbacks and intrusive thoughts 
involving the veteran being locked in the barracks and being 
chased and beaten by black men and people with knives as well 
as paranoia and anxiety precipitated by being among black 
persons, especially crowds.  As the veteran was at home on 
leave when he was assaulted in 1963; there were no barracks.  
In addition, as the veteran did not know who hit him or why, 
he had no way of knowing the attacker's race.  Also, after an 
interview with the veteran and a review of the claims file, 
the June 2005 VA examiner opined that the veteran's 
psychiatric symptoms of PTSD are more likely to have started 
while in service after the knifing incident which allegedly 
occurred after this incident.  Therefore, there is not a 
link, established by medical evidence, between current 
symptoms and this as an in-service stressor

The veteran also reported that, during a period of racial 
tension, he was punched in the head by a black soldier who 
happened to be "Runner Up for Post Boxing Champion" in 
1964.  The veteran reported that he fought back to defend 
himself and after knocking the attacker down for the third 
time, was able to leave the room.  The veteran reported that 
the attacker followed him into the barracks kitchen, grabbed 
a 'french' knife for opening cans, and chased the veteran 
until the cooks in the kitchen grabbed the attacker and took 
the knife away from him.  The veteran reported that the CQ 
orderly was called, and the veteran was told to go to his 
room while the CQ spoke to the attacker.  The veteran 
returned to his room where the CQ had posted two black armed 
guards.  The veteran reported fearing for his life, jumping 
out a window, and running into two friends, one of whom 
accompanied the veteran to the BX snack bar.  

The Board notes that there is a diagnosis of PTSD attributed 
to this particular assault.  As noted above, the veteran 
consistently reported nightmares, flashbacks and intrusive 
thoughts involving the veteran being locked in the barracks 
and being chased and beaten by black men and people with 
knives as well as paranoia and anxiety precipitated by being 
among black people, especially crowds of black people.

There are, however, inconsistencies in the veteran's 
accounts.  As noted above, the veteran initially reported in 
May 1997 that he was punched in the head by a black soldier; 
the veteran fought back and after knocking the attacker down 
for the third time, was able to leave the room.  The veteran 
reported that the attacker followed him into the barracks 
kitchen, grabbed a 'french' knife for opening cans, and 
chased the veteran until the cooks in the kitchen grabbed the 
attacker and took the knife away from him.  However, at the 
initial visit at the Vet Center in October 2000, the veteran 
stated that he was chased by a large group of black soldiers 
with a knife, that his life was threatened and he ran for 
cover.  In addition, at the June 2005 VA examination, the 
veteran reported that being harassed and attacked by a black 
person with a big butcher's knife.  

In his initial account, the veteran reported that the CQ 
orderly was called, and the veteran was told to go to his 
room while the CQ spoke to the attacker.  The veteran 
returned to his room where the CQ had posted two black armed 
guards.  However, a March 1998 VA treatment record indicated 
that documentation from the veteran's individual therapist 
noted that in January 1964 the veteran got into a fight with 
a black soldier who had come up from behind and hit him in 
the head, he was locked in the barracks which were guarded by 
two black soldiers with bayonets, and fearing for his life, 
went out of a window where he found himself, along with a 
friend, surrounded by 40 black soldiers and the soldier who 
had earlier hit him in the head threatened him with a knife.  
The veteran reported that some of the other men were able to 
restrain the soldier with the knife and the veteran was 
returned to his barracks but fearful for his life he lost 
control, tore up the barracks.  The veteran also reported 
being chained to a pipe for two days.  At the initial visit 
at the Vet Center, he reported that he was told he was 
"crazy" by those in charge and placed in barracks by 
himself to be "watched", and that while alone, those who 
wanted to harm the veteran continued to harass him.  

In support of his claim, the veteran submitted a letter from 
a long-time friend, WCM.  WCM stated that he was in the Army 
from 1962 to 1965 and that he stopped in one night where the 
veteran was stationed and that the veteran told him that he 
was having some problems with a black soldier in his company, 
that he had gotten into a fight at the mess hall, and that he 
woke up in the night with a group of black soldiers around 
his bunk and one with a butcher knife.  WCM also stated that 
the veteran told him about being locked up in some kind of 
store room for a day or two.  

Again, there are inconsistencies between this statement and 
the veteran's initial account of the claimed stressful event.  
While this statement generally supports the veteran's 
contention of the incident, the Board finds this statement, 
written almost forty years after the incident allegedly 
occurred, does not provide credible evidence of the claimed 
occurrence as the author was not an eye witness to the event.     

In addition, the veteran's service medical records indicate 
that the veteran showed signs of mental illness while in 
service.  A February 1964 health record notes complaints of 
headache and depression over military situation and 
prescribed psychotherapy.  Records dated in March 1964 note 
that the veteran was seen with a paranoid complex by his 
actions, that he had overdosed on medication which was later 
determined not to have been a suicide attempt, and that when 
he mental status was evaluated, he was acting in an anxious 
manner.  

Further, there is evidence of a request for a transfer to 
another military duty assignment; deterioration in work 
performance; and substance abuse.  In fact, the veteran was 
court martialed in April 1964 for behaving with disrespect 
toward his superior officer, threatening to strike his 
superior officer with a lamp pole, willfully breaking 13 
windows, unlawfully grabbing hat off the head of his superior 
officer, and incapacitating himself by indulging in 
intoxicating liquor.  

However, this evidence does not corroborate the account of 
the stressor incident.  The veteran testified in September 
2004 that he did not file any report of that attack.  A final 
medical examination was conducted in March 1964 in which the 
veteran was diagnosed with inadequate personality, chronic, 
severe, manifested by an inability to follow instructions, 
overwhelming confusion, severe depression, fear, isolation, 
inadequate responses both physically and mentally to duty, 
poor judgment and insight.  

Most importantly, it was noted that the veteran had a 
lifelong history of similar inadequate adjustment.  This 
previous history of inadequate adjustment is supported by the 
veteran's own report at enlistment of burglary and 
confinement in a school for boys as well as a March 1997 
medical record in which the veteran's mother noted that the 
veteran's behavior became bizarre when in grade school (he 
would open car doors while car was moving, shot out car 
window with BB gun, set fire to school which resulted in 
arrest and incarceration). The March 1997 record also noted 
that the veteran was said to be a follower, constantly in 
trouble, and that the veteran was treated by a psychiatrist 
as a teenager but the diagnosis and whether medication had 
been prescribed was unknown.  

As there is evidence that the veteran exhibited antisocial 
behavior prior to service, the behavior exhibited by the 
veteran in the months prior to discharge cannot constitute a 
"change" in behavior and can not be considered as credible 
supporting evidence that the claimed in-service stressor 
occurred.

The Board notes that of record is a November 1996 progress 
note where the veteran reported remembering a time in 
military training when he was assaulted by a black male 
soldier, and is now very frightened of black people.  The 
provider noted that it was unclear if these experiences and 
his recurrent nightmares were secondary to an actual 
traumatic event. 

A November 1998 VA examination report noted that the veteran 
reported that when he was in the military in 1963 he was 
thrown in with other active duty military personnel who were 
mostly black and that he was teased and taunted and 
apparently he was threatened.  The veteran reported that he 
still has memories and nightmares of this particular 
incident.  The examiner noted that the veteran apparently was 
never physically hurt but there were some alleged assaults 
and threatened assaults during his service.  After interview 
with the veteran, the examiner noted that he did not satisfy 
the first criterion for PTSD diagnosis, i.e., an unusual out 
of the ordinary traumatic experience.  What the veteran 
described mostly was a racial tension, when he was in the 
military.  He, himself, described that during this time, the 
Mississippi riots were going on, and he was a minority in his 
troop, and he was teased and taunted.  A diagnosis of 
schizophrenia was rendered.

The third incident allegedly occurred in 1964, just before 
the veteran separated from service.  The veteran jumped from 
a plane into the Panama Canal Zone and was knocked 
unconscious when he landed.  He was taken back to a room with 
chicken wire on the windows by unknown persons.  He broke the 
glass and was tearing the chicken wire up when he cut his 
right thumb.  He was taken to a doctor and taken back to the 
barracks where he "tore up" the backroom.  The veteran 
reported that he "tore up" a Sergeant's room and threatened 
to kill the Sergeant, assaulted the acting base commander, 
and took his hat.  The veteran reported that he was 
subsequently court martialed.

In post-service medical records, the veteran also added that 
after he tore up the barracks, the veteran was chained to a 
pipe for two days in the CQ's office and then put in an empty 
barrack for approximately 10 days until he was moved to 
another barrack and court martialed.

While the report of medical examination in March 1964 noted a 
laceration scar on the back of the veteran's right hand, the 
service medical records are absent reports of any head injury 
in 1964.  As for the veteran's destructive behavior, as noted 
above, it cannot constitute a "change" in behavior; 
therefore, there is not credible supporting evidence that the 
claimed in-service stressor occurred.     

As the record now stands, a service stressor, which has been 
related to PTSD, has not been verified by credible supporting 
evidence; and, thus, there can be no service connection for 
PTSD.  38 C.F.R. § 3.304(f).  As the preponderance of the 
evidence is against the claim for service connection for 
PTSD, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)







 Department of Veterans Affairs


